Harold N. Tingley, the petitioner below, was arrested under the authority of a governor's warrant issued on a requisition of the Governor of the State of California. The said warrant recites that the petitioner "is charged by Complaint and Supporting Papers, in the County of Los Angeles in said State, with the crime of Grand Theft — 48 Counts."
The accused sued out a writ of habeas corpus seeking his discharge. The writ was denied by the court below, and this appeal followed.
It may be accurately stated that the proceedings below were rather informal, but a fair and reasonable interpretation of the record leads to the inevitable conclusion that the judge presiding denied the petitioner the privilege of attempting to prove that the extradition proceedings sought to aid in the collection of a debt or demand arising out of some business enterprise in which *Page 146 
petitioner was engaged in the State of California.
Title 15, Section 68, Code 1940, provides: "Nothing in this chapter shall be construed as authorizing the extradition of any person in this state to any other state where the extradition proceedings, directly or indirectly, seek to aid in the collection of any debt, demand or claim against the party sought to be extradited."
See also, Russell v. State, Ala.App., 37 So.2d 2311; Scott v. State, 33 Ala. App. 328, 32 So.2d 390; Hobbs v. State,30 Ala. App. 412, 8 So.2d 595.
Unquestionably, in line with the authorities, the State made a prima facie case for holding petitioner in custody as a fugitive from justice. However, this fact did not preclude the accused from countering with evidence in an attempt to establish his contention that the warrant of the governor was issued in a case not authorized by law. State of Tennessee v. Hamilton, 28 Ala. App. 587, 190 So. 306; Hobbs v. State, supra.
We do not wish to be understood as holding that, if the tendered testimony had been allowed, the petitioner would have been entitled to his discharge from custody. We express no opinion on the sufficiency of the evidence.
Our conclusion is that the court below fell into error by disallowing the effort to make the proof and for this reason the cause should be remanded for further proceeding in consonance with the views herein expressed.
Reversed and remanded.
1 Ante, p. 52.